Citation Nr: 0734021	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  03-22 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for right forearm 
disability.  

3.  Entitlement to service connection for addiction to 
medication/substance abuse, to include as secondary to the 
veteran's service-connected low back disability.  

4.  Entitlement to service connection for loss of use of the 
lower extremities secondary to the veteran's service-
connected low back disability.  

5.  Entitlement to special monthly compensation at the 
housebound rate.  

6.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.  

7.  Entitlement to specially adapted housing.  



REPRESENTATION

Appellant represented by:	Thomas Brown, Attorney



WITNESSES AT HEARINGS ON APPEAL

Appellant and friends



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to 
January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
The veteran and a friend testified before a Decision Review 
Officer (DRO) at a hearing held in February 2005, and the 
veteran and another friend testified before the undersigned 
Veterans Law Judge at a hearing held at the RO in April 2007.  

The following issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC:  entitlement to 
service connection for a right forearm disability; 
entitlement to service connection for addiction to 
medication/substance abuse, to include as secondary to the 
veteran's service-connected low back disability; entitlement 
to service connection for loss of use of the lower 
extremities, secondary to the veteran's service-connected low 
back disability; entitlement to special monthly compensation 
at the housebound rate; and entitlement to automobile and 
adaptive equipment or for adaptive equipment only.  

Other matters

In a rating decision dated in August 2004, the RO denied 
service connection for facial and lumbar scars.  The veteran 
disagreed with that decision, and the RO issued a statement 
of the case in November 2004.  At the February 2005 DRO 
hearing, the veteran stated that he does not wish to pursue 
that issue.  As there is no subsequent writing from the 
veteran that may be construed as a substantive appeal, the 
issue of service connection for facial and lumbar scars is 
not before the Board.   See Archbold v. Brown, 9 Vet. App. 
124 (1996) (a notice of disagreement initiates appellate 
review in VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of substantive appeal after statement of the case is 
issued).  The Board also notes that service connection is 
currently in effect for scars on the right cheek and eyebrow, 
rated as noncompensably disabling.  There is no indication 
that the veteran is seeking an increased rating for those 
service-connected scars.  



FINDINGS OF FACT

1.  At the April 3, 2007, hearing, the Board received notice 
from the veteran of his request to withdraw his appeal as to 
the issue of entitlement specially adapted housing.  

2.  The preponderance of the evidence is against finding that 
the veteran has post-traumatic stress disorder (PTSD).  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the veteran's substantive 
appeal as to the issue of entitlement to specially adapted 
housing have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2007).

2.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Specially adapted housing

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  At the April 2007 hearing, 
which was subsequent to the veteran having filed his 
substantive appeal, the veteran withdrew his appeal as to the 
issue of entitlement to specially adapted housing, and this 
was noted in the hearing transcript.  In accordance with 
38 C.F.R. § 20.204, this serves as an effective withdrawal of 
that issue, and hence there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the issue of entitlement to specially adapted housing, and 
the appeal as to that issue is dismissed.  

Service connection for PTSD

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, the veteran filed his claim for service 
connection for PTSD in December 2000, and the initial 
adjudication of the claim by the RO was in March 2002.  In a 
letter to the veteran dated in December 2000, the RO 
requested that he identify the company, battery, battalion, 
regiment, and division to which he was assigned at the time 
of the stressful vent or events he felt had led to his 
claimed PTSD.  The RO also requested that the veteran 
identify the specific stressful event or events and should 
try to give the exact dates and places, as well as the units 
involved.  The RO notified the veteran that if there were any 
casualties or wounded in action, he should provide their 
names, ranks, and units.  The RO told the veteran that if he 
was unable to provide all the requested information, he 
should tell VA as much as he could and be as specific as 
possible.  The RO also requested that the veteran submit or 
identify treatment records for his claimed PTSD.  

In addition, in a letter dated in March 2001, the RO again 
wrote the veteran about his PTSD service connection claim and 
explained that the VCAA, which had been signed into law in 
November 2000, established new duties for VA.  The RO 
notified the veteran that to support a claim for service 
connection, the evidence must show three things, (1) an 
injury in service, a disease that began or was made worse in 
service, or an event in service that caused and injury or 
disease; (2) a current physical or mental disability; and (3) 
a relationship between his disability and an injury, disease 
or event in service.  The RO explained that this was usually 
shown by medical records or medical opinions.  The RO listed 
the evidence it had obtained and requested that the veteran 
submit or identify and provide release authorization about 
any additional evidence he knew about.  The RO notified the 
veteran that it would try to help him get such things as 
medical records, employment records, or records from other 
Federal agencies if he provided adequate information.  The RO 
told the veteran it was still his responsibility to make sure 
VA received the records.  The RO also notified the veteran 
that he should tell VA if he neither had, nor knew of, any 
additional evidence pertaining to his claim.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his service connection claim but 
did not provide notice of the type of evidence necessary to 
establish a disability rating or effective date until 
March 2006 when it sent a generic letter without identifying 
specific claims.  Despite the inadequate notice provided to 
the veteran on the latter elements, the Board finds no 
prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where Board addresses question not addressed by agency of 
original jurisdiction, Board must consider whether veteran 
has been prejudiced thereby).  In this case, the 
preponderance of the evidence is against the claim for 
service connection for PTSD, rendering moot any question as 
to disability rating or effective date.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which he authorized VA to request have been 
associated with the claims folder.  Although pursuant to 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), VA is required 
to "make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for benefits" so long as the claimant "adequately 
identifies those records and authorizes the Secretary to 
obtain them," VA's duty to secure records extends only to 
relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 
102 (2005).  Here, VA treatment records indicate that the 
veteran was awarded Social Security Administration disability 
benefits in the early 1990s because of his back disability, 
but there is no indication that the award was in any way 
related to the veteran's claimed PTSD. The Board therefore 
finds that a remand to obtain SSA records is not necessary to 
adjudicate his PTSD service connection claim because those 
records would have no reasonable possibility of 
substantiating that claim.  Id.  As there is no indication 
that those records would be relevant to the veteran's PTSD 
service connection claim, it is the judgment of the Board 
that adjudication of the claim in the absence of those 
records is not prejudicial to the veteran.  

VA has, however, associated with the claims folder the 
service medical records, service personnel records, and 
pertinent post-service records of the veteran's care.  In 
addition, the veteran has been provided VA psychiatric 
examinations, and he provided testimony before a DRO in 
February 2005 and before the undersigned Veterans Law Judge 
in April 2007.  Although the veteran was represented by an 
attorney by the time of the April 2007 hearing, the attorney 
did not appear at the hearing, and the veteran chose to 
proceed with the hearing at that time.  The veteran has not 
indicated that he has or knows of any other evidence relative 
to the claim decided here.  

As VA as fulfilled the duty to notify and assist the veteran, 
the Board finds that it can consider the merits of this 
appeal without prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In addition to the criteria set forth above, service 
connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and  (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Sizemore v. 
Principi, 18 Vet. App. 264, 269 (2004).  The diagnosis of a 
mental disorder must conform to the DSM-IV (Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. 1994) and be 
supported by the findings of a medical examiner.  See 
38 C.F.R. § 4.125(a).  

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  The determination whether evidence 
establishes that a veteran engaged in combat with the enemy 
is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (2000).  

Background and analysis

The veteran contends that he has PTSD related to experiences 
in service.  His service personnel records and DD Form 214 
show that his primary duty was vehicle repairman; the records 
do not document the award of any medals or decorations that 
suggest the veteran was in combat.  The records show the 
veteran was in Vietnam from November 1969 to November 1970 
and was in Germany from December 1970 to January 1971.  His 
service medical records show he was in a motor vehicle 
accident in May 1971, was hospitalized for two days, and that 
the diagnoses at hospital discharge were abrasions of the 
face and closed fracture of the right 5th metacarpal bone.  
The service medical records include no finding or diagnosis 
of PTSD.  

The veteran filed his claim for service connection for PTSD 
in December 2000, and with the claim he submitted a copy of a 
VA outpatient record documenting a visit to a VA psychiatrist 
in September 2000.  The psychiatrist noted the veteran gave a 
history of having sustained a back injury in an accident in 
Germany in service, having been in Vietnam for 11 months and 
that he said he had been involved in firefights.  The veteran 
reported nightmares of the accident in Germany and flashbacks 
of Vietnam and the accident in Germany.  The Axis I diagnosis 
included PTSD from Vietnam and accident.  

Review of VA outpatient records prior to that time show 
individual psychiatry notes with Axis I diagnoses of PTSD 
from Vietnam and the accident.  The records shows, however, 
that when he was seen in June 2000 for a VA PTSD Program 
Consultation, the veteran said he was a mechanic in service 
and was initially stationed at Cam Rahn Bay.  He said he was 
transferred somewhere near Saigon, but by the coast.  When 
asked if he was frightened, he said yes, but the psychologist 
noted the veteran did not detail any frightening incidents.  
The veteran asked the psychologist to read a letter he had 
written recently in which he mentioned getting some sharp 
metal in his leg.  The psychologist noted she asked the 
veteran about this incident and the told her very briefly 
that he was hit with a piece of an RPG round as he was 
running to a bunker.  It was noted the veteran was in a car 
accident in Germany, where he was stationed after Vietnam, 
and in that accident he injured his back.  He said that since 
then he had had chronic pain and stated he had gotten 
functionally worse over the years, noting he had not worked 
due to back pain for over 15 years.  

At the June 2000 VA PTSD Program Consultation, the veteran 
said he has nightmares he thinks are Vietnam related but does 
not remember their content.  The veteran also reported 
isolation, numbing, anxiety, and severe depression.  He was 
noted to be angry about his poor finances, and the 
psychologist noted the veteran definitely feels he has been 
injured by volunteering into the Army.  The psychologist 
stated it was difficult to determine the validity of the 
veteran's wartime report because of his poor memory.  She 
said that although partial amnesia for traumatic events can 
be part of PTSD, the veteran's uniform vagueness for detail 
is unusual for PTSD patients.  She said that regardless of 
the validity of the veteran's report, specific trauma-focused 
PTSD treatment was not warranted as at that point the veteran 
did not remember traumatic incidents or military service 
incidents.  

In January 2001, the RO received a letter forwarded by the 
veteran's congressman.  In the letter, the veteran said he 
remembered that when he got off the plane when he arrived in 
Vietnam that he could smell the stench of death and saw body 
bags lined up to come home.   He said he acquired a piece of 
metal in his left upper leg, which was taken care of out in 
the field and was never recorded on paper or in any kind of 
record and he did not receive a Purple Heart.  The veteran 
said he felt bad about the way he and other Vietnam veterans 
were treated when they came home.  The veteran said his other 
injuries were in an accident in Germany that left him in 
constant pain.  The veteran said he turned to alcohol and had 
a bout with it for a long time.  He said the drinking was 
because of the pain he was battling inside him, mostly about 
"Nam."  He said he continued to have problems with pain, 
anger, and depression.  

At a January 2001 VA examination for PTSD, the veteran 
reported he was in a very serious motor vehicle injury while 
stationed in Germany and said he suffered very serious 
physical injuries at that time, which resulted in long and 
continuous impairment of his skeletal system and continued to 
the present.  The examiner said that description of specific 
events in service considered particularly traumatic were 
lacking in the veteran's history.  The examiner who conducted 
the January 2001 VA PTSD examination said that on mental 
status examination the veteran's endorsement of PTSD symptoms 
were genuine in character but that it appeared to be a 
process the veteran had been conditioned to represent, based 
on his exposure to literature and other sources among his 
comrades-in-arms.  

The examiner said there was no indication of classical trauma 
symptoms or flashbacks that were referable to any experience 
in Vietnam.  The examiner said the veteran does not meet the 
DSM-IV criteria for stressor criteria for PTSD.  He said 
there was no identifiable behavioral, cognitive, social, 
affective, or somatic change attributable to stress exposure.  
He said there were no specific symptoms of trauma such as re-
experiencing, avoidance, hyperarousal, or any associated 
feature such as disillusionment or demoralization.  The 
examiner said the most likely Axis I diagnosis based on DSM-
IV with all the attributes of the findings in DSM-IV was 
alcohol dependency in sustained remission (over a decade).  

The veteran was transferred to a different VA treating 
psychiatrist in April 2001.  In the report of the initial 
evaluation, the psychiatrist noted the veteran's history of 
PTSD, chronic back pain, depression, and substance abuse in 
remission.  The psychiatrist noted that the veteran's 
military history was that he had been in Vietnam for 11 
months, then Germany, and had been involved in firefights.  
After mental status examination, the assessment was:  PTSD, 
chronic; panic disorder; recurrent depression (with added 
bereavement related to his father's recent death); and 
chronic pain.  At a visit with the same psychiatrist in 
July 2001, the assessment was:  recurrent major depression, 
in partial remission; PTSD; substance abuse in remission; and 
chronic pain.  In October 2001, the assessment was:  PTSD; 
substance abuse in remission; recurrent depression, moderate; 
and panic disorder.  

The record includes notes of the veteran's visits to his VA 
psychiatrist in April 2002, June 2002, and July 2002.  In 
April 2002, the assessment was:  chronic PTSD; dysthymia; and 
substance abuse in remission.  In June 2002, the assessment 
was:  PTSD; chronic pain; and history of substance abuse, in 
remission.  In July 2002, the assessment was:  PTSD, chronic, 
severe; recurrent major depressive disorder, moderate; and 
chronic pain.  

In January 2003, when the veteran was transferred to a 
different psychiatrist, the new psychiatrist noted that the 
veteran reported increased symptoms with irritability and 
sleep problems, including frequent nightmares.  The veteran 
endorsed intrusive memories of Vietnam and the motor vehicle 
accident.  The psychiatrist said that no clear stressors were 
identified.  The veteran gave a history of service in Vietnam 
in maintenance but said he saw some action there.  He also 
reported having been in a motor vehicle accident in Germany 
sustaining multiple injuries and having suffered from back 
pain.  The assessment was:  PTSD, chronic, severe; and 
recurrent major depressive disorder, moderate.  The 
psychiatrist reported the same assessment after an April 2003 
visit.  

At a VA PTSD examination in June 2004, the veteran stated 
that he served in Vietnam in 1969 for 10 months.  He stated 
that his military occupational specialty was in tank repair.  
He reported being shelled several times while working on 
tanks but he was unable to identify any specific memory where 
he felt intense fear, helplessness, or horror.  He stated, 
"[e]very day was a danger.  I was afraid for my life every 
day.  I had a scared feeling all the time."  The 
psychologist stated that the veteran was unable to identify 
any specific, recurrent, intrusive, distressing recollection 
of events or images that happened in Vietnam.  The 
psychologist administered various psychological tests and 
said that on the Mississippi Scale for Combat-Related PTSD, 
the veteran scored above the PTSD group and on the Beck 
Anxiety Inventory, he scored in the severe range.  The 
psychologist pointed out that the psychometric findings were 
inconsistent with information gathered during the diagnostic 
and social history interviews with the veteran.  The 
psychologist said that although the veteran endorsed symptoms 
of reexperiencing, persistent avoidant, and hyperarousal, 
which are components of a PTSD diagnosis, he was unable to 
give any specific traumatic incident.  He further stated that 
the veteran's reexperiencing symptoms were very general in 
nature and not related to any specific traumas where he felt 
intense horror, fear, or helplessness.  The psychologist 
concluded that the veteran does not meet the DSM-IV criteria 
for PTSD.  

In his review of the medical record, the psychologist who 
examined the veteran in June 2004 pointed out that previous 
examiners, that is, the veteran's current mental health care 
provider, the psychologist who examined the veteran for the 
VA PTSD program, and at his prior VA compensation and pension 
examination had also noted that the veteran is unable to 
describe events that involved actual or threatened death or 
serious injury to himself and where he responded with intense 
fear, helplessness, and horror.  

At the April 2007 hearing, the veteran testified that he has 
PTSD related to stressors from his service in Vietnam.  He 
testified there were a lot of instances, but not any 
particular thing he could remember that caused him to be the 
way he is.  

As noted earlier, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), and that regulation requires that the 
diagnosis of a mental disorder must conform to the DSM-IV and 
be supported by the findings of a medical examiner.  

In this case, the Board acknowledges that the veteran's 
outpatient treatment records have consistently shown 
diagnoses of PTSD, which has been said to be related to 
service.  The Board finds, however, that the preponderance of 
the evidence is against finding that the veteran has a 
diagnosis of PTSD that conforms to DSM-IV.  This is because 
at those times when examiners have in their reports 
considered explicitly whether the veteran meets the criteria 
for the diagnosis of PTSD, they have found that he has not 
adequately identified stressors.  In particular, at the 
June 2000 VA PTSD program consultation, the veteran thought 
he had nightmares about Vietnam, but did not remember 
traumatic incidents or military service incidents.  In 
addition, at the January 2001 VA PTSD examination, there were 
no trauma symptoms or flashbacks that were referable to any 
experience in Vietnam, and the examiner said the veteran does 
not meet the DSM-IV criteria for stressor criteria for PTSD.  
Further, in January 2003, when the veteran was transferred to 
a different psychiatrist for treatment, that psychiatrist 
stated the veteran endorsed intrusive memories of Vietnam and 
the motor vehicle accident in Germany, but said no clear 
stressors were identified.  The psychologist who conducted 
the June 2004 VA PTSD examination made the point that the 
veteran is unable to describe a stressful event or events 
where he responded with intense fear, helplessness, or 
horror, which is required for a diagnosis of PTSD under DSM-
IV.  

In view of the veteran's inability to describe a stressful 
event or events meeting the criteria for a diagnosis of PTSD 
under DSM-IV, the Board need not address the question of 
whether any stressor is related to combat and whether the 
veteran was engaged in combat with the enemy.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  The Board therefore concludes that service 
connection for PTSD is not warranted.  


ORDER

The claim of entitlement to specially adapted housing is 
dismissed.  

Service connection for PTSD is denied.  


REMAND

The veteran is seeking service connection for a right forearm 
disability.  He contends that his arm was broken in service 
and currently gives him problems.  The veteran's service 
medical records show he was in an auto accident in May 1971, 
and in the emergency room his complaints included right hand 
pain.  He was hospitalized for two days, and the discharge 
diagnosis included fracture of the right 5th metacarpal bone, 
without nerve or artery involvement.  A record entry from an 
orthopedic clinic dated a week after hospital discharge 
refers to fracture of the right distal radius.  It was noted 
that the veteran was doing well and that his cast needed 
repair.  In early June 1971, it was noted hat the cast was 
off, there was full range of motion, and the veteran was put 
on full duty.  

At a VA examination in September 2003, the examiner noted 
that the veteran's claims file was not available.  The 
veteran gave a history of having been in a motor vehicle 
accident in service and reported he had a cast on his right 
forearm after the accident.  Although the examiner noted that 
the RO had requested that the veteran's right hand be checked 
because of the fracture of the 5th metacarpal, when asked 
about the fracture, the veteran pointed to his mid forearm 
and said that was the location of the fracture and stated he 
currently has pain in his mid forearm.  The examiner confined 
his examination to the veteran's right hand.  Later VA 
outpatient records show the veteran was seen with complaints 
of pain in the right forearm and hand, which the veteran said 
had developed with gradual onset.  The assessment was myalgia 
to right hand and forearm.  

In view of the reference in the veteran's service medical 
records to casting and fracture of the right distal radius 
and the veteran's current complaints regarding his right 
forearm and hand, coupled with the lack of access to the 
veteran's claims file when the veteran was examined in 
September 2003, it is the judgment of the Board that the 
veteran should be provided a VA examination, which includes 
X-rays of the right forearm and right hand, and that a 
medical opinion should be obtained as to whether the veteran 
has any current right forearm disability that is related to 
service.   

Another of the veteran's claims is entitlement to service 
connection for addiction to medication/substance abuse, to 
include as secondary to the veteran's service-connected low 
back disability.  Service connection is in effect for a low 
back disability, and that disability has been rated as 
60 percent disabling since the early 1990s.  The RO received 
the veteran's claim for service connection for addiction to 
medication/substance abuse in September 2003.  VA medical 
records dated in the late 1990s show treatment for chronic 
back pain, and in August 1998, the veteran's VA primary care 
physician noted the veteran had been maintained on a stable 
dose of Percocet for three years.  She observed that the 
veteran had been no-showing for appointments with her and had 
violated his pain contract.  She discussed this with the 
veteran and noted he was clearly upset that he would not keep 
getting Percocet and said he would get them on the street.  
The assessment was narcotic addiction/low back pain.  When 
the veteran was seen by a VA psychiatrist in August 1998, the 
psychiatrist noted the veteran had become very distraught 
when his primary care physician wanted to taper him off the 
Percocet.  The assessment was chronic back pain with opioid 
dependence.  

Later records show that in May 2000 after the veteran's 
repeated calls for early refills of Percocet and his 
admission that he was taking more and more Percocet, he was 
switched from Percocet to morphine sulfate contin for chronic 
back pain.  In September 2000, because of concerns with the 
veteran's continued use of opiates and his noncompliance with 
scheduled appointments other than when he wanted opiates, he 
was switched to Fentanyl patches and was required to come in 
for patch changes every three days for at least a month, with 
the later addition of gabapentin.  At a visit with his VA 
primary care physician in January 2002, after a urine sample 
tested positive, the veteran admitted to taking a few 
Percocet that he got from a friend.  The assessment was 
aberrant behavior.  

At a VA interdisciplinary pain clinic consultation in 
July 2003 where the veteran had been referred for 
debilitating low back pain, it was noted that the veteran had 
a past history of alcohol abuse that was currently in 
remission.  He denied illicit drug use.  After physical 
examination, the examiner recommended a chronic pain 
rehabilitation program and recommended rotation of pain 
medications from Fentanyl to methadone and a taper of 
gabapentin.  It was stated that the examiners discussed at 
length with the veteran the importance of taking 
benzodiazepines as prescribed and not to self medicate with 
unauthorized escalations in dose.  They did not mention 
current medication addiction, opioid dependence, or substance 
abuse.  

As noted above, the RO received the veteran's claim for 
service connection for addiction to medication/substance 
abuse in September 2003.  The file includes some VA treatment 
and evaluation records dated into 2004, but none of those 
records includes an assessment or diagnosis of addiction to 
medication/substance abuse other than alcohol dependency in 
remission.  The Board notes, however, that at his DRO hearing 
in February 2005, the veteran testified that because the pain 
from his service-connected back disability is so severe, he 
has a problem with medication and if he runs out he has to go 
buy them on the street.  

The Board notes that in the adjudication of the veteran's 
claim, the initial question is whether the veteran meets the 
requirement of having a current disability.  To be present as 
a current disability, the claimed condition must be present 
at the time of the claim for benefits, as opposed to sometime 
in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998).  The Gilpin requirement that there be a current 
disability is satisfied when the disability is shown at the 
time of the claim or during the pendency of the claim, even 
though the disability subsequently resolves.  McClain v. 
Nicholson, No. 05-0468 (U.S. Vet. App. Jun. 21, 2007).  

Although the available medical records do not show the 
presence of the claimed disability, i.e., medication 
addiction/substance abuse, at the time of the filing of the 
claim, in view of the lack of pertinent medical records 
subsequent to 2004 and the veteran's 2005 hearing testimony, 
it is the judgment of the Board that action should be taken 
to obtain later medical records.  In addition, the veteran 
should be provided a VA examination and a medical opinion 
should be obtained as to whether the veteran has a current 
addiction to medication/substance abuse and, if so, whether 
it was caused or aggravated by chronic back pain associated 
with his service-connected low back disability.  

In addition to the foregoing, the veteran is seeking service 
connection for loss of use of his lower extremities secondary 
to his service-connected low back disability.  In conjunction 
with this claim, the RO provided the veteran with orthopedic 
and neurology examinations in May 2004.  The Board notes the 
examination reports include conflicting findings with respect 
to the presence of weakness and atrophy in the lower 
extremities, and neither examiner provided and explicit 
opinion as to whether the veteran has loss of use of the 
lower extremities secondary to his service-connected low back 
disability.  In view of the conflicting examination reports 
and the need for medical opinions, the Board will request a 
new examination and medical opinion be obtained.  

The Board notes that whether the veteran has loss of use of 
the lower extremities secondary to his service-connected low 
back disability is pertinent to the claim of entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only because both involve criteria used in consideration of 
whether there is loss of use of one or both feet.  In this 
regard, a certification of eligibility for financial 
assistance in the purchase of one automobile or other 
conveyance and of basic entitlement to necessary adaptive 
equipment will be made where a veteran, who had active 
military, naval or air service, exhibits one of the following 
as the result of a disease or injury incurred in or 
aggravated during active military, naval or air service: (i) 
loss or permanent loss of use of one or both feet; (ii) loss 
or permanent loss of use of one or both hands; or (iii) 
permanent impairment of vision of both eyes.  38 C.F.R. 
§ 3.808(a), (b).  For adaptive equipment eligibility only, 
service-connected ankylosis of one or both knees or one or 
both hips is sufficient to show entitlement.  38 U.S.C.A. 
§ 3901; 38 C.F.R. § 3.808(b).  

Generally, loss of use of a hand or a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
hand or foot, whether the acts of grasping, manipulation, 
etc., in the case of the hand, or of balance and propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. §§ 
3.350(a); 4.63.  

The remaining claim on appeal is entitlement to special 
monthly compensation at the housebound rate.  To establish 
entitlement to special monthly compensation based on 
housebound status under 38 U.S.C.A. § 1114(s), the evidence 
must show that a veteran has a single service- connected 
disability evaluated as 100 percent disabling and an 
additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling that is separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or, the veteran has a single service-
connected disability evaluated as 100 percent disabling and 
due solely to service-connected disability or disabilities, 
the veteran is permanently and substantially confined to his 
or her immediate premises. 38 C.F.R. § 3.350(i).  As the 
adjudication of the special monthly compensation claim may be 
affected by the pending service connection claims, the Board 
will request that that it be readjudicated after the 
foregoing development has been completed.  

As previously noted, the veteran has reported he has been 
receiving Social Security Administration (SSA) disability 
benefits because of his back disability since the early 
1990s.  Because the pending claims involve disabilities that 
may be directly related to the veteran's service-connected 
low back disability, action should be taken to obtain 
pertinent SSA records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002); Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Finally, while the record includes various letters from the 
RO that provide some aspects of the notice required to be 
provided by VA to the veteran concerning his claims, the 
letters do not, for example, inform the veteran of the 
evidence necessary to substantiate his right forearm service 
connection claim, nor do they notify the veteran of the 
evidence necessary to substantiate the claims for service 
connection for loss of use of the lower extremities on a 
secondary basis or service connection addiction to 
medication/substance abuse on a secondary basis, and it is 
the veteran's contention that each of those disabilities is 
related to the pain from his service-connected low back 
disability.  Further, although the RO sent the veteran a 
letter in March 2006 about the type of evidence necessary to 
establish disability ratings and effective dates, it did not 
identify the veteran's specific claims (that is, the specific 
service connection claims, the special monthly compensation 
claim at the housebound rate, or the automobile and adaptive 
equipment claims) in that letter, nor did it thereafter 
readjudicate any of those claims.  In view of the patchwork 
of letters and their deficiencies, it is the judgment of the 
Board that the veteran should be provided new notice that 
satisfies fully the statutory and regulatory notice 
requirements and that this be followed by readjudication of 
each of the claims and issuance of a supplemental statement 
of case, if appropriate.  See 38 U.S.C.A. § 5103(a), 5103A; 
38 C.F.R. § 3.159; see also Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 122-24 (2004).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and provide him 
with notice of the evidence necessary to 
substantiate the following claims on 
appeal:  service connection for right 
forearm disability; service connection 
for addiction to medication/substance 
abuse, in include as secondary to the 
veteran's service-connected low back 
disability; service connection for loss 
of use of the lower extremities secondary 
to the veteran's service-connected low 
back disability; entitlement to special 
monthly compensation at the housebound 
rate; and entitlement to automobile and 
adaptive equipment or for adaptive 
equipment only.  Notify the veteran what 
evidence and information he should 
provide and what evidence VA will obtain 
in compliance with 38 U.S.C.A. § 5103 and 
§ 5103A as well as 38 C.F.R. § 3.159.  

Identifying the claims to which the 
notice applies, the notice must include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as 
appropriate, for the claims on appeal, as 
outlined by the United States Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Specifically request that the veteran 
provide any evidence in his possession 
that pertains to any of his claims and 
has not been furnished previously.  See 
38 C.F.R. § 3.159(b).  

2.  Obtain and associate with the 
claims file VA medical records for the 
veteran dated from April 2004 to the 
present.  

3.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records 
upon which the decisions were based.  

4.  Then, arrange for a VA examination 
of the veteran to determine the nature 
and etiology of any current right 
forearm disability and any current 
functional impairment of the lower 
extremities, including loss of use of 
one or both lower extremities.  All 
indicated studies should be performed, 
to include, but not be limited to, 
X-rays of the right forearm and right 
hand.  

After examination of the veteran and 
review of the record, including the 
veteran's service medical records and 
the May 13, 1971, notation that refers 
to fracture of the right distal radius, 
the examiner should be requested to 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any current 
right forearm disability is causally 
related to service or any incident of 
service.  

In addition, the examiner should be 
requested to identify any functional 
impairment of the lower extremities.  
After examination of the veteran and 
review of the record, including, but 
not limited to the May 2004 VA 
orthopedic and neurology examination 
reports and a June 2004 outpatient 
record (which include conflicting 
information pertaining to the presence 
of atrophy and weakness of the lower 
extremities) the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
that the veteran has loss of use of 
either one or both of the lower 
extremities.  

If it is determined that the veteran 
has functional impairment of one or 
both lower extremities and/or loss of 
use of one or both lower extremities, 
the examiner should be requested to 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that the 
functional impairment and/or loss of 
use of one or both lower extremities 
was caused or chronically worsened by 
the veteran's service-connected low 
back disability, including associated 
pain.  

The examiner should include an 
explanation of the rationale for any 
opinion included in the examination 
report.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

5.  In addition, the veteran should be 
provided a VA psychiatric examination 
to determine the nature and etiology of 
any current addiction to 
medication/substance abuse.  After 
examination of the veteran and review 
of the entire record, the psychiatrist 
should be requested to provide an 
opinion as to whether the veteran has a 
current addiction to 
medication/substance abuse and, if so, 
whether it is at least as likely as not 
(50 percent probability or higher) that 
it was caused or chronically worsened 
by the veteran's service-connected low 
back disability including chronic back 
pain associated with that disability.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

6.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate the claims on 
appeal:  service connection for a right 
forearm disability; service connection 
for addiction to medication/substance 
abuse, to include as secondary to the 
veteran's service-connected low back 
disability; service connection for loss 
of use of the lower extremities 
secondary to the veteran's service-
connected low back disability; 
entitlement to special monthly 
compensation at the housebound rate; 
and entitlement to automobile and 
adaptive equipment or for adaptive 
equipment only.  

If any benefit sought on appeal remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his attorney 
the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


